—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Willen, J.H.O.), entered June 3, 1997, which, after a hearing, granted custody of the children to the father.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, there was a sound and substantial basis for the court’s determination (see, Matter of Lobo v Muttee, 196 AD2d 585, 587; Matter of Krebsbach v Gallagher, 181 AD2d 363; Gage v Gage, 167 AD2d 332). Therefore, we decline to substitute our discretion for that of the Family Court. S. Miller, J. P., Altman, H. Miller and Schmidt, JJ., concur.